DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  22-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monsees et al. (US 10058124).
Monsees discloses:
22.  An aerosol delivery device, comprising: a housing 10 comprising at least one relatively planar exterior surface (see figures) and defining  an electrical power source cavity (the extent shown by Y below) configured to receive an electrical power source 23 and defining a first longitudinal axis (B in figure below), 
defining a cartridge cavity 21 configured to receive a cartridge 30 including a reservoir 32 containing an aerosol precursor composition and defining a second longitudinal axis (A in figure below), 
 
 


    PNG
    media_image1.png
    540
    1122
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    787
    1097
    media_image2.png
    Greyscale

 
23.  The aerosol delivery device of claim 22, further comprising the electrical power source 23. 
 
24.  The aerosol delivery device of claim 23, further comprising a controller 24, wherein the controller is wrapped at least partially about the electrical power source [see figure 6D]. 

    PNG
    media_image3.png
    222
    783
    media_image3.png
    Greyscale

 

 
26.  The aerosol delivery device of claim 22, further comprising an illumination source configured to direct illumination through the viewing window so as to be visible through the viewing opening. 
	Note the illumination source is ambient illumination since illumination is necessary for the users eye to be able to visualize the liquid level through the transparent reservoir 32 (see Figures demonstrating transparent or translucent reservoir etc.) 
 
27.  The aerosol delivery device of claim 22, wherein the non-cylindrical housing comprises a coupler portion 22, the coupler 22 being positioned at least partially within the housing. 
 
28.  The aerosol delivery device of claim 22, wherein the non-cylindrical housing comprises a button assembly. 
(176)    Provided herein is a device for generating an inhalable aerosol 
comprising: a cartridge comprising a first heater contact; a device body 
comprising; a cartridge receptacle for receiving the cartridge; a second heater 
contact adapted to receive the first heater contact and to complete a circuit; 
a power source connected to the second heater contact; a printed circuit board 
(PCB) connected to the power source and the second heater contact; and a single 
button interface; wherein the PCB is configured with circuitry and an algorithm 
comprising logic for a child safety feature.
 
29.  The aerosol delivery device of claim 28, wherein the button assembly is configured to control a power output level directed from the electrical power source to the cartridge. 

user to activate the device.  In some embodiments; the code is entered by the 
user with the single button interface.  In still further embodiments the single 
button interface is the also the power switch.  NOTE that the use of the button as a power switch controls the power output level ( at least on/off) to the cartridge. 
 
30.  The aerosol delivery device of claim 28, wherein the button assembly at least partially defines a dividing wall that separates the cartridge from the electrical power source cavity.  NOTE that the button as disclosed above is suggested as part of the PCB 24 which is part of a dividing wall that separates the cartridge from the electrical power source cavity.

    PNG
    media_image4.png
    621
    1083
    media_image4.png
    Greyscale

 
31.  The aerosol delivery device of claim 30, further comprising an illumination source 26, wherein the button assembly (pcb 24) includes an illumination source cover  20 configured to direct illumination produced by the illumination source therethrough. 

    PNG
    media_image5.png
    491
    1022
    media_image5.png
    Greyscale

32.  A method for assembling an aerosol delivery device, the method comprising: providing housing comprising at least one relatively planar exterior surface (see figures) defining an electrical power source cavity configured to receive an electrical power source and defining a first longitudinal axis (B in figure below), defining a cartridge cavity configured to receive a cartridge including a reservoir containing an aerosol precursor composition and defining a second longitudinal axis (A in figure below), wherein the first and second longitudinal axes are parallel and offset (shown at D) from each other and defining a viewing opening at the cartridge cavity;  and positioning a coupler in the cartridge cavity so that the coupler engages the housing;  inserting the cartridge in the cartridge cavity so that the coupler engages the cartridge, the cartridge defining a viewing window adjacent the reservoir such that the aerosol precursor composition contained in the reservoir is visible through the viewing window and the viewing opening.  See claim 22 above, mutatis mutandis.

    PNG
    media_image2.png
    787
    1097
    media_image2.png
    Greyscale
 
33.  The method of claim 32, further comprising positioning a controller in the non-cylindrical housing, the controller being configured to engage the electrical power source. See claims 22, 28, 29 above, mutatis mutandis.
 

 
34.  The method of claim 33, further comprising engaging the electrical power source with the controller. See claims 22, 28, 29 above, mutatis mutandis.

 

 
36.  The method of claim 32, further comprising positioning an illumination source (reflected ambient illumination) in the non-cylindrical housing, the illumination source being configured to direct illumination through the viewing window and the viewing opening. Note that the figures suggest to one of skill in the art that the liquid within the reservoir 32 is visible through the opening, as such, visible light (illumination) must pass through the window and opening to the users eye. 
 
37.  The method of claim 32, wherein providing the non-cylindrical housing comprises engaging a first body portion with a second body portion. See Fig. 12
 
38.  The method of claim 37, wherein providing the non-cylindrical housing further comprises engaging an access door 64 with at least one of the first body portion and the second body portion, the access door being configured to block access to the electrical power source cavity. 
 
39.  The method of claim 37, wherein providing the non-cylindrical housing further comprises engaging a button assembly with at least one of the first body portion and the second body portion. NOTE that the button as disclosed above is suggested as part of the PCB 24 which is part of a dividing wall that separates the cartridge from the electrical power source cavity.

    PNG
    media_image4.png
    621
    1083
    media_image4.png
    Greyscale

 
40.  The method of claim 20, further comprising positioning an illumination source 26 in the non-cylindrical housing and engaging an illumination source cover with the button assembly (pcb 24), the illumination source cover being configured to direct illumination produced by the illumination source therethrough.
NOTE the button assembly (pcb 24) includes an illumination source 26 and  cover  20 configured to direct illumination produced by the illumination source therethrough. 


Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. Applicant argues with respect to claims 22 and 32 that Monsees fails to show a first and second longitudinal axis, wherein the first and second longitudinal axes are parallel and offset from each other.  It is first noted that Applicant’s disclosure does not describe how the longitudinal axis is specifically .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761